MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Aug 26 2019, 6:07 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William T. Myers                                         Curtis T. Hill, Jr.
Whitehurst & Myers Law                                   Attorney General of Indiana
Marion, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Vlado Kozlina,                                           August 26, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-199
        v.                                               Appeal from the Huntington
                                                         Circuit Court
State of Indiana,                                        The Honorable Davin G. Smith,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         35C01-1809-F6-211



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019                    Page 1 of 10
                                             Statement of the Case
[1]   Vlado Kozlina appeals his conviction of Class A misdemeanor failure to notify
                                                1
      by a sexually violent predator. He alleges that there is insufficient evidence to

      support his conviction and that the trial court should have used the “reasonable

      theory of innocence” instruction standard at his bench trial. We affirm.


                                                    Issues
[2]   Kozlina raises two issues for our review:


                 I. Whether the State presented sufficient evidence to sustain his
                 conviction for failure to notify by a sexually violent predator; and
                 II. Whether the “reasonable theory of innocence” instruction
                 standard should have been used by the trial court when it tried
                 his case.


                                   Facts and Procedural History
[3]   The facts most favorable to the judgment reveal that Kozlina is registered as a

      sexually violent predator (“SVP”) in Lake County, Indiana. His status as an

      SVP requires (among other things) that Kozlina take affirmative steps to notify

      law enforcement authorities of his whereabouts when he plans to spend more

      than seventy-two hours in a county other than Lake, specifically:


                 A sexually violent predator who will spend more than seventy-
                 two (72) hours in a county in which the sexually violent predator




      1
          Ind. Code § 11-8-8-18(b) (2014).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 2 of 10
              is not required to register shall inform the local law enforcement
              authority in the county in which the sexually violent predator is
              not required to register, in person, of the following:
                       (1) That the sexually violent predator will spend more than
                       seventy-two (72) hours in the county.
                       (2) The location where the sexually violent predator will be
                       located while spending time in the county.
                       (3) The length of time the sexually violent predator will
                       remain in the county.

                                                2
      Ind. Code § 11-8-8-18(b) (2014). In the fall of 2018, Kozlina owned a

      construction company, and he was working in Wabash County on the

      construction of a pharmacy. Kozlina stayed at a hotel in Huntington County

      during the construction project.


[4]   At Kozlina’s bench trial, the State introduced into evidence a copy of a receipt

      from the Huntington County hotel which indicated that on August 27, 2018,

      Kozlina made a reservation at the hotel for a one-night stay. Kozlina’s last

      name was misspelled on the receipt as “Kopzlina,” but the receipt correctly

      listed his Lake County address. State’s Ex. 3, Ex. Vol. II, p. 6. The receipt

      indicated that on August 27, Kozlina checked into the hotel at 8:51 p.m., was

      assigned room number 217, and then extended his stay at the hotel daily




      2
       In Indiana, a sexually violent predator’s whereabouts are recorded in a computer program called
      OffenderWatch, and the information contained in the program is disseminated to the public through a
      publicly-accessible website.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019                Page 3 of 10
      through August 31, 2018. The general manager of the hotel checked Kozlina

      out of room 217 at 12:58 p.m. on September 1, 2018.


[5]   On September 1, 2018, Sergeant Alan Foster with the Huntington City Police

      Department was dispatched to room 217 at the hotel where Kozlina was
                                                                        3
      staying, for a report of a battery on an employee. Upon arriving at the hotel,

      Sergeant Foster encountered Kozlina and asked Kozlina to identify himself.

      Kozlina responded that it “doesn’t matter” because “I did it. I propositioned

      the wrong person.” Tr. Vol. III, p. 29. Sergeant Foster eventually was able to

      obtain Kozlina’s identification and confirm Kozlina’s identity. Sergeant Foster

      then contacted his dispatch center to obtain additional information regarding

      Kozlina’s identity. The dispatch center advised Sergeant Foster that Kozlina

      was a sexually violent predator. On September 4, 2018, as a result of the

      incident that occurred at the hotel, the State charged Kozlina with sexual

      battery and criminal confinement as Level 6 felonies and battery as a Class B

      misdemeanor.


[6]   The next day, September 5, 2018, Sergeant Foster contacted Jennifer Teusch

      with the Huntington County Sheriff’s Office. Teusch was responsible for

      maintaining the Sex and Violent Offender Registry in Huntington County.

      Teusch testified that, ordinarily, when an individual registered as a sexually

      violent predator moves or travels to another county, “they come into – like if



      3
       Kozlina, allegedly, had “proposition[ed]” a female member of the hotel’s housekeeping staff. Tr. Vol. III,
      p. 45.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019                   Page 4 of 10
      they reside in Huntington County, they come into my office and give me that

      information. I then put it into OffenderWatch[,] and the county that that

      person is going to will get a notification that an address has been modified

      within their jurisdiction so that they know to expect that individual.” Id. at 10.

      She told Sergeant Foster that she was not notified about Kozlina’s stay in

      Huntington County.


[7]   On that same day, September 5, 2018, the State filed a motion to amend

      Kozlina’s charging information and add the charge of failure to notify by a

      sexually violent predator as a Class A misdemeanor. The State also filed a

      motion to dismiss the sexual battery, criminal confinement, and battery counts.

      The motion was granted the following day.


[8]   On January 10, 2019, a bench trial was held, and Kozlina was tried for one

      count of Class A misdemeanor failure to notify by a sexually violent predator.

      Kozlina was found guilty and sentenced to 270 days in jail, with 132 days of

      credit time. Kozlina now appeals.


                                   Discussion and Decision
                                 1. Sufficiency of the Evidence
[9]   Kozlina argues there was insufficient evidence to support his conviction for

      Class A misdemeanor failure to notify by a sexually violent predator. Our

      standard of review for sufficiency of the evidence is well settled. On a challenge

      to the sufficiency of evidence to support a conviction, we neither reweigh the

      evidence nor assess the credibility of the witnesses. Suggs v. State, 51 N.E.3d

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 5 of 10
       1190, 1193 (Ind. 2016). We consider only the probative evidence and

       reasonable inferences supporting the judgment. Horton v. State, 51 N.E.3d 1154,

       1157 (Ind. 2016). A conviction will be affirmed if there is substantial evidence

       of probative value supporting each element of the offense such that a reasonable

       trier of fact could have found the defendant guilty beyond a reasonable

       doubt. Willis v. State, 27 N.E.3d 1065, 1066 (Ind. 2015).


[10]   In order to convict Kozlina of Class A misdemeanor failure to notify by a

       sexually violent predator, the State was required to prove beyond a reasonable

       doubt that he (1) was a sexually violent predator who (2) spent more than

       seventy-two hours in a county in which he was not required to register and (3)

       failed to inform local law enforcement authorities of the following: that he

       would spend more than seventy-two hours in the county; the location where he

       would be located while spending time in the county; and the length of time he

       would remain in the county. I.C. § 11-8-8-18(b). Kozlina admits that he is

       classified as an SVP. However, he contends that the State’s evidence was

       insufficient to sustain his conviction because the State failed to present sufficient

       evidence to prove that he was in Huntington County, Indiana, “in excess of 72

       hours, thereby . . . triggering the requirement that he notify local authorities of

       his presence in [Huntington C]ounty.” Appellant’s Br. p. 5. According to

       Kozlina, “there was no other actual evidence presented to show that [he] was at

       the hotel, or even in the county, for more than 72 hours[;] . . . the hotel desk

       clerk testified that she never saw him at the hotel except on September 1st[;]”

       and the only circumstantial evidence presented to show he was in Huntington


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 6 of 10
       County for more than one day was a receipt for payment of a hotel bill for a

       five-night stay. Id. at 7. Kozlina also directs our attention to the fact that his

       name was misspelled on the hotel receipt and that the hotel’s general manager

       testified that “she did not make the reservation and could not say that Kozlina

       made the reservation or whether Kozlina stayed [at the hotel] during that time.”

       Id. at 8.


[11]   When circumstantial evidence is used to establish guilt, the question on review

       is whether reasonable minds could reach the inferences drawn from the

       evidence. Maxwell v. State, 731 N.E.2d 459, 462 (Ind. Ct. App. 2000), trans.

       denied. If so, the evidence is sufficient. Id. On review we do not determine

       whether the circumstantial evidence overcomes every reasonable hypothesis of

       innocence. Id. at 463. Instead, we determine whether inferences may be

       reasonably drawn from that evidence to support the conviction beyond a

       reasonable doubt. Id. We find from the evidence presented at Kozlina’s trial

       that the trial court could reasonably have found that Kozlina spent more than

       seventy-two hours in Huntington County.


[12]   Here, the evidence shows that on or about August 27, 2018, Kozlina, a Lake

       County resident who was registered as an SVP in Lake County, made a

       reservation for a one-night stay at a hotel in Huntington County. The invoice

       issued to Kozlina for the hotel stay indicates that Kozlina checked into the hotel

       at 8:51 p.m. on August 27; he was checked in by an employee identified as

       “jbolin”; and he was assigned room number 217. State’s Ex. 3, Ex. Vol. II, p.

       6. The general manager for the hotel testified that when an individual checks

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 7 of 10
       into the hotel, the desk clerk asks for the individual’s name, looks up the

       reservation, and then asks the individual for identification that matches the

       name on the reservation.


[13]   The hotel invoice indicated that Kozlina checked into the hotel on August 27

       and checked out on September 1. The general manager testified that Kozlina

       must have extended his stay at the hotel on a daily basis because the charges for

       the hotel stay were listed day-by-day on the invoice. She explained as follows:


               [If Kozlina initially had] made a reservation for [August] 27th to
               [September] 1st, when he checked in that full amount would
               have been collected right then and there, not day by day. So, he
               had to have only made . . . a reservation for one day or was a
               walk-in for one day and then everyday just like would call down
               to the desk and say, “I’m extending for one more day.”


       Tr. Vol. III, p. 19. For each day that the reservation for room number 217 was

       extended, the invoice showed a separate charge to the credit card that Kozlina

       placed on file when he checked into the hotel.


[14]   The hotel’s surveillance camera captured video of Kozlina checking out of the

       hotel on September 1, five days after he initially checked in. The general

       manager testified that she was the hotel employee who checked Kozlina out of

       the hotel on that day. Kozlina did not notify local authorities in Huntington

       County that he planned to stay in the county for more than seventy-two hours.


[15]   Based upon the circumstantial and direct evidence presented, the trial court

       could reasonably infer that Kozlina spent more than seventy-two hours in


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 8 of 10
       Huntington County. Therefore, sufficient evidence was presented to support

       Kozlina’s conviction for Class A misdemeanor failure to notify by a sexually

       violent predator.


                    2. Reasonable Theory of Innocence Instruction
[16]   Kozlina also raises an argument regarding the “reasonable theory of innocence”

       instruction. Such an instruction must be given to the jury when the only

       evidence of the commission of the crime is circumstantial. As our supreme

       court held in Hampton v. State, 961 N.E.2d 480, 491 (Ind. 2012) (emphasis in

       original):


               when the trial court determines that the defendant’s conduct
               required for the commission of a charged offense, the actus reus, is
               established exclusively by circumstantial evidence, the jury
               should be instructed as follows: In determining whether the guilt of
               the accused is proven beyond a reasonable doubt, you should require that
               the proof be so conclusive and sure as to exclude every reasonable theory
               of innocence.


[17]   Kozlina argues that the “reasonable theory of innocence” instruction standard

       should have been used by the trial court when it tried his case because,

       according to Kozlina, his conviction is based solely on circumstantial evidence.

       We disagree and find this argument inapposite. We first note that both

       circumstantial and direct evidence was presented in Kozlina’s case. Secondly,

       we presume that a trial court knows the law in Indiana. Palmer Dodge, Inc. v.

       Long, 791 N.E.2d 788, 792 (Ind. Ct. App. 2003). As Kozlina was tried to the

       bench, we decline to apply a jury instruction analysis to this case.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 9 of 10
                                                Conclusion
[18]   Sufficient evidence was presented to support Kozlina’s conviction for Class A

       misdemeanor failure to notify by sexually violent predator, and we decline to

       apply a jury instruction analysis when Kozlina was tried to the bench. The

       judgment of the trial court is affirmed.


[19]   Affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-199 | August 26, 2019   Page 10 of 10